        Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 1 of 7
AO 91 (Rev. I 1/1 I) Criminal Complaint


                                       UNITED STATES DISTRICT Cotrni
                                                               for the
                                                   Southern District of Florida                          MAR 0 3 2020
                                                                                                        ANGFL A E NOBLE
                  United States of A merica                       )                                    CLERK u S DIST CT
                                                                  )                                    S.D OF FLA. WP.B.
                                  V.
                                                                  )      Case No.
                          Romell Miller
                                                                  )                 20-8104-WM
                                                                  )
                                                                  )
                                                                  )
                            Defendanl(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the fo llowing is true to the best of my knowledge and belief.
On or about the date(s) of                   March 2, 2020               in the county of           Palm Beach             in the

     Southern            District of ____
                                        F_lo_ri_d_a_ _ _ , the defendant(s) violated:

             Code Section                                                   Offense Description
21 U.S.C. §§841 (a)(1) and 952(a )             Possession with Intent to Distribute a controlled substance (Marijuana); and
                                               Importation into the U.S from a place outside thereof, a controlled substance
                                               (Marijuana).




           This criminal complaint is based on these facts:

See Attached Affidavit in Support of Criminal Complaint




           ~ Continued on the attached sheet.




                                                                                            hnson , Special Agent OHS/HSI
                                                                                            Primed name and title

Sworn to before me and signed in my presence.


Date:              03/03/2020


City and state:                    West Palm Beach, Florida                    William Matthewman, U.S. Magistrate Judge
                                                                                             Prinled name and Ii/le
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 2 of 7



                               AFFIDAVIT
                                   OF
                             SPECIAL AGENT
                           DOUGLAS S. JOHNSON
             DEPARTMENT OF HOMELAND SECURITY INVESTIGATIONS

       I, Douglas S. Johnson, first being duly sworn, do hereby depose and state as follows:

       1.      I am a Special Agent with the United States Homeland Security Investigations (HSI),

cuffently assigned to the Assistant Special Agent in Charge, West Palm Beach, Florida since June

2007. I was previously employed by the United States Customs and Border Protection (CBP) as a

Marine Interdiction Agent and as a Deputy Sheriff with the Brevard County Sheriff' s Office in

Brevard County, Florida. I have been continuously employed and certified as a state and federal law

enforcement officer since January 1985.

       2.      As a Special Agent with HSI, my duties and responsibil ities include conducting

criminal investigations of individuals and businesses who have violated federal laws, particularly

those found in Titles 8, 18, 19, 2 1 and 3 1 of the United States Code. I have received training covering

legal and administrative law of the Immigration and Nationality Act and illegal narcotics trafficking.

I have obtained experience from numerous investigations involving the importation of illegal

narcotics, alien smuggling, illegal re-entry and removal. money laundering, and other violations of

federal law. Over the years, I have attended numerous trainings pertaining to the concealment of

illegal narcotics and distribution techniques. I have personally been involved in the seizw-e of illegal

narcotics that have been concealed within various containers, vessels and other conveyances.

       3.      I am currently conducting an investigation relating to the smuggling of narcotics into

the southeast coast of Florida in violation of Title 2 1, United States Code Section 841 (a) and Title 21,

United States Code 952(a). I am fami liar with the facts and circumstances of the investigation and

this affidavit is based upon my own knowledge as well as information provided to me by other law

enforcement officers.    This affidavit does not set fo11h every fact known to me regarding the
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 3 of 7



investigation, but only those facts necessary to establish probable cause to believe that on March 2,

2020, Romell Miller did knowingly and intentionally possess with intent to distribute and import into

the United States from a place outside thereof a controlled substance (Marijuana).

                                     Facts establishing probable cause

       4.      On March 2, 2020, at approximately 0530 a.m., the Town of Palm Beach police

department received a call of a vessel that had come ashore near the "Beach Club" located at 755 N.

County Road, Palm Beach, Florida, 33480. Upon arrival officers found an unoccupied 20-foot vessel

bearing Bahamian registration GB02735. As officers searched the area, they encountered a Bahamian

male identified as Romell Miller. Miller indicated that he was on the vessel with seven (7) other

subjects and that he was looking for assistance.       The Palm Beach police detained Miller and

notification was made to the United States Department of Homeland Security United States Customs

and Border Protection, Border Patrol and to Homeland Security Investigations. Subsequently four (4)

additional subjects were located and taken into custody, and three (3) subjects were still at large.

       5.      At approximately 0630 a.m. United States Customs and Border Protection, Border

Patrol officer Jorge Acosta conducted a thorough inspection of the vessel and discovered a black

colored nylon bag with zipper in the cabin area. Further examination revealed that the bag contained

five (5) bundles of suspected marijuana. While searchi ng for the other occupants of the vessel a

second black colored nylon bag with a zipper containing one bundle of suspected marijuana was

fou nd near a beach access ramp. A total of six (6) bundles of suspected marij uana was seized and

later reported to weigh at 42 pounds. Based on your affiant's training and experience as well as the

training and experience of Depatiment of Justice Drug Enfo rcement Administration (DEA) special

agent Matt Davis confirmed that the bundles contained marijuana. Special Agent Davis took custody

of the marijuana and later conducted a positive presumptive fie ld test for marijuana.



                                                   2
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 4 of 7



       6.      A post Miranda interview was conducted with the subject Rome!! Miller. The

interview was audio and video taped and a signed Miranda waiver was obtained from Miller. The

following is a synopsis of the interview and is not verbatim. Initially, Miller stated that he was the

operator of the vessel and that he was forcibly taken to the vessel by two (2) Jamaican male subjects.

Upon arrival at the vessel, he stated that it was already running and was told to drive the vessel to

Jupiter, Florida. Miller stated that the people and bags were loaded onto the vessel and then he was

forced to drive to Florida. Upon arrival, he pulled the vessel onto the beach and he was threatened

again by the subjects and told not to say anything. Miller stated that he remained on the vessel for a

period and then departed the vessel to seek assistance and eventually turned himself in to a police

officer who was in the area.

       7.      Homeland Security Investigations special agent David Malone assisted in the

investigation and reviewed the "Beach Club" video security footage. Agent Malone observed eight

subjects walking away from the area of the vessel but did not see anyone else approach or depart from

the vessel. The video was poor quality and grainy but was time stamped at 0452 a.m. when the vessel

arrived on the beach.

       8.      A post Miranda interview was conducted with a second subject on the vessel. The

interview was audio and video taped and a signed Miranda waiver was obtained from subject. The

fo llowing is a synopsis of the interview and is not verbatim. The subject stated that he was on the

vessel for the voyage and that he was by the driver of the vessel. He stated that the driver was a thin

Bahamian male who was wearing a black colored hooded sweatshirt and not Miller who is a much

larger person with dreadlocks. The subject stated that he engaged in conversation with the driver and

that Miller remained in the cabin of the vessel the entire voyage. When the vessel an-ived on the beach

the driver of the vessel fled in a separate directi on and was not one of the subjects taken into custody.



                                                    3
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 5 of 7



       9.      Agents then conducted a second post Miranda interview with the subject Romell

Miller. The interview was audio and video taped and again Miller waived his Miranda rights. The

following is a synopsis of the interview and is not verbatim. When confronted with the statements

made by the second subject and the video from the security cameras, Miller began to change his story.

He stated that approximately two weeks ago he was contracted to transport ten (10) pounds of

marijuana from Bimini to Freeport. Upon arrival, he discovered that he was moving drugs and people

and changed his mind at the last minute. Miller was told that payment had already been made and that

he was indebted to the organizer who was identified as "Lil Pat". Miller stated in order to satisfy hi s

obligation he was told that he had to "oversee" the transportation of the people and bags from Freeport

to Florida. Miller stated that two Jamaican subjects came to his house yesterday and told him it was

time to pay his debt and make the trip. Miller stated that when they arrived at the boat the bags

containing the drugs was already on the boat. Miller stated, "Truthful part, I never knew how much

dope it was." Miller stated that "Lil Pat", told him to "babysit this and we will be straight", referring

to the drugs and people. Miller stated that there was a total of eight (8) people including himself, the

two (2) Jamaicans and five (5) others. Miller stated that just prior to their aiTival the boat captain told

him to call his point of contact but was unable to make the call because he did not have cell service.

Miller acknowledged that he knew that taking drugs and people into the United States was unlawful.

        10.    WHEREFORE, on the basis of the foregoing facts and evidence, your Affiant

submits that there is probable cause to believe that on March 2, 2020, Romell Miller did knowingly




                                                    4
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 6 of 7



and intentionally possess with intent to distribute and import into the United States from a place

outside thereof a controlled substance (Marijuana) in violation of Title 21, United States Code

Section 84l(a)(l) and Title 2 1, United States Code 952(a).

FURTHER YOUR AFFIANT SAYETH NAUG




Sworn to and subscribed before me this 3rd day of March 2020.



William Matthewm n
UNITED STATES AGISTRATE JUDGE




                                                   5
Case 9:20-cr-80032-RS Document 1 Entered on FLSD Docket 03/03/2020 Page 7 of 7




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                                 Case No.     20-81 04-WM


 UNITED STATES OF AMERICA

vs.

 ROMELL MILLER,

               Defendant.
 _ _ _ _ _ _ _ _ __ _ _I


                               CRIMINAL COVER SHEET


 1.   Did this matter originate from a matter pending in the Northern Region of the United States
      Attorney's Office prior to October 14, 2003?       _ _ _ Yes            X       No

 2.   Did this matter originate from a matter pending in the Central Region of the United States
      Attorney's Office prior to September 1, 2007?     _ _ _ _ Yes             X      No



                                            Respectfully submitted,


                                            ARIA A FAJARDO ORSHAN
                                            UNITED STA TES ATTORNEY

                                            Isl Robin W Waugh
                                            ROBIN W . WAUGH
                                            Assistant United States Attorney
                                            Florida Bar #: 537837
                                            500 South Australian Avenue, 4 th Flr.
                                            West Palm Beach, Florida 3340 1
                                            Tel: (561) 820-87 11
                                            Fax: (56 1) 659-4526
                                            robin.waugh@usdoj.gov
